358 F.2d 747
The NEW YORK CENTRAL RAILROAD COMPANY, Respondent, Appellant,v.UNITED STATES of America, Libellant, Appellee.
No. 6670.
United States Court of Appeals First Circuit.
Heard March 4, 1966.
Decided April 13, 1966.

Appeal from the United States District Court for the District of Massachusetts; Francis J. W. Ford, Judge.
Richard J. Ferriter, Boston, Mass., for appellant.
Alan S. Rosenthal, Attorney, Department of Justice, with whom John W. Douglas, Asst. Atty. Gen., W. Arthur Garrity, Jr., U. S. Atty., and John C. Eldridge, Attorney, Department of Justice, were on brief, for appellee.
Before ALDRICH, Chief Judge, and McENTEE and COFFIN, Circuit Judges.
PER CURIAM.


1
Judgment affirmed, on the opinion of the District Court, 252 F.Supp. 508.